Exhibit 10.3

 

AMENDMENT TO SUCCESS BONUS AGREEMENT

 

AMENDMENT (this “Amendment”) dated October 7, 2007, by and between United
Industrial Corporation, a Delaware corporation (“Company”) and James H. Perry
(“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to that certain Success Bonus Agreement
dated as of April 10, 2002 (the “Success Bonus Agreement”) and they desire to
amend the Success Bonus Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
contained, the parties hereto agree as follows:

 

1.             Section 1 of the Success Bonus Agreement shall be amended by
adding the following provisions at the end thereof:

 

“The foregoing single sum payment (the “Success Bonus”) shall also be paid to
the Employee if, prior to the Change in Control, his employment is terminated by
the Company without “Cause” or by the Employee for “Good Reason,” each as
defined below. Such payment of the Success Bonus shall only be made after
expiration of the 409A Delay Period, as set forth in Section 8 below.

 

For purposes of this Agreement, the term “Change in Control” shall mean (i) any
person or other entity (other than any of the Company’s subsidiaries), including
any person as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, becomes the beneficial owner, as defined in Rule 13d-3 of such
Act, directly or indirectly, of more than fifty percent (50%) of the total
combined voting power of all classes of capital stock of the Company normally
entitled to vote for the election of directors of the Company (the “Voting
Stock”), (ii) the sale of all or substantially all of the property or assets of
the Company, (iii) the consolidation or merger of the Company with another
corporation or other entity (other than with any of the Company’s subsidiaries),
the consummation of which would result in the stockholders of the Company
immediately before the occurrence of the consolidation or merger owning, in the
aggregate, less than 50% of the Voting Stock of the surviving entity, or (iv) a
change in the Board of Directors of the Company occurs with the result that the
members of such Board of Directors on April 8, 2004 (the “Incumbent Directors”)
are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the Incumbent Directors prior to the
date of such appointment or election, provided that any person becoming a
director whose election or nomination for election was supported by a majority
of the Incumbent Directors shall be considered an Incumbent Director for
purposes hereof.”

 

2.             The Success Bonus Agreement shall be further amended by adding
the following new Section 8 to the end thereof:

 

--------------------------------------------------------------------------------


 


“8.           IN THE EVENT THAT THE EMPLOYEE IS DEEMED TO BE A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A(A)(2)(B)(I) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (“CODE”)) IN ACCORDANCE WITH PROCEDURES SET BY
THE COMPANY AT THE TIME OF EMPLOYEE’S TERMINATION HEREUNDER, PAYMENT OF THE
SUCCESS BONUS DESCRIBED IN SECTION 1 HEREOF SHALL BE DELAYED FOR A PERIOD OF SIX
MONTHS IMMEDIATELY FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT (THE “409A
DELAY PERIOD”). IN SUCH EVENT, THE SUCCESS BONUS SHALL BE PAID TO THE EMPLOYEE
ON THE DAY IMMEDIATELY FOLLOWING THE EXPIRATION OF THE 409A DELAY PERIOD. THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY INTEREST ON OR IN RESPECT OF ANY AMOUNT
NOT PAID DURING THE 409A DELAY PERIOD. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF THE SUCCESS BONUS IS PAYABLE TO THE EMPLOYEE AS A RESULT OF HIS
TERMINATION OF EMPLOYMENT, THE EMPLOYEE SHALL ONLY BE ENTITLED TO RECEIVE SUCH
PAYMENT IF THE EMPLOYEE HAS INCURRED A “SEPARATION FROM SERVICE” WITHIN THE
MEANING OF THE REGULATIONS ISSUED UNDER CODE SECTION 409A.


 


IT IS INTENDED THAT THIS AGREEMENT COMPLY WITH THE PROVISIONS OF SECTION 409A OF
THE CODE AND THIS AGREEMENT SHALL BE LIMITED, CONSTRUED AND INTERPRETED IN A
MANNER CONSISTENT WITH THIS INTENT.”


 

3.             Except as amended hereby, the Success Bonus Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

4.             This Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one agreement.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Anna-Maria G. Palmer

 

 

Name:  Anna-Maria G. Palmer

 

Title: Vice President, Human Resources

 

 

 

 

 

 

 

/s/ JAMES H. PERRY

 

 

JAMES H. PERRY

 

 

2

--------------------------------------------------------------------------------